Title: To Benjamin Franklin from William Carmichael, 5 November 1780
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Escurial 5th. Novr. 1780.
A Courier which the Ambassador of France dispatches from hence gives me an Opportunity of expressing the pleasure I received from your last to Mr. Jay, and at the same time of communicating the only interesting News from this Country, viz the departure of the Count D’estaing the 30th. ulto. with 38. sail of the Line & 70 Merchant men from Cadiz. The next day Mr. Cordova sailed with 26. Spanish Ship of the Line. From what I have heard you may probably see the Count at Paris in December and have an opportunity of cultivating the Disposition which he manifested here for our Interests— I cannot help observing to you, that from an anxious attention to all that had passed between this Court, & us, I see no prospect, in our present Situation, of considerable Succours here. I knew well their own Embarassments for Money, & think that a Part a least of the Ministry seems to wish to be regarded as mediators for a general peace.— They are flattered by England with this Idea while perhaps that Country really means either to detach them from the alliance with France, or to make the Rest of Europe believe they are on the point of doing it. I ought to apologize for making these Observations to you, who have had an Opportunity of seeing the different Papers that have passed between the Minister and Mr. Jay, but permit me to add that these many minute Circumstances of which only a person on the Spot can judge.— The Cloathing so long promised is still at Cadiz, & no Directions were given, until last Night for its delivery to Mr. Harrison our Agent there if then. I say this because more than a month ago we had the same assurances that orders had been given to that Purpose— Mr. Galvez with 3500 Troops is gone against Pensacola. The Ct. de F. Blanca told his first Commis this day in my Presence in Spanish, of which he thinks me Ignorant, that Rodney with 14 Sail of the line had sailed to North America. Our late Misfortune in Carolina hath had a bad effect here. Mr Cumberland is still at Madrid, waiting the return of the Abby Hussy who carried an answer to his last Propositions— After his Departure the Minister assured Mr. Jay, that the king wou’d listen to none but those tending to a general Peace— I have received a Letter from America since the arrival of the Alliance, that Mr. Lee was opening his Batteries in form, having employed T. Paine & others as Pioners & Infants perdus— I mention this to you in Confidence & also permit me to observe to you, that there have been Letters written to america that you have done all in your power to evade the Settlement of Mr. Deans accounts &c. I am well convinced of falsehood of the Insinuations contained in those Letters, but at the same time I should be wanting to the Friendship by which I have always thought myself honoured by you, if I did not give you this Notice— I took the Liberty of introducing the Prince & Princess Massaran to you & hope you will excuse this Freedom when I assure you it was sollicited by them & that I had no other means of showing my sense of the Friendship which they have on every Occasion evinced to me here, I beg you to present the proper Compliments for me to my namesake and other acquaintances & to believe me always, Your obliged & humble Sert.
(signed) W. Carmichael.
His Exy Dr. Franklin.
